Citation Nr: 1701710	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  11-02 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent disabling for a service-connected respiratory condition (identified as chronic sleep disorder, upper airway resistant syndrome with bronchitis). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel





INTRODUCTION

The Veteran served on active duty from an August 1996 to November 2001. 

This case comes before the Board of Veterans' Appeals (the Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction has since been transferred to the Houston, Texas, RO. 

This claim was previously before the Board in August 2015.  At that time the Board also granted a claim of entitlement to service connection for an ear disability.  The current issue of an increased rating for a respiratory condition was remanded for further development.  Although that development was completed as ordered, another remand is necessary based on the evidence that resulted from that development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).  Here the VA treatment records that were obtained upon remand indicated that the Veteran has received private treatment for the disability for which he is seeking an increase.  Those records have not been obtained. 

Specifically, at a December 2013 San Antonio VAMC visit the Veteran reported that he had received private treatment for flare-ups of bronchitis.  He stated that he had received treatment from an unidentified non-VA facility, including prescription drugs, but could no longer afford it.  VA does not have records from this private facility.  
Similarly the Veteran reports that he had received treatment for a flare up of bronchitis two weeks prior to his April 2016 VA examination.  The Veteran was not specific as to where he received his treatment, but the most recent VA treatment records in the file are from December 2015.  If this treatment was received at the VA, VA has a duty to obtain these records.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  

The outstanding treatment records are necessary in order to properly assign a disability evaluation for the Veteran's claim.  The frequency and severity of the treatment the Veteran has received has a direct bearing on the rating that should be assigned.  There are no records to substantiate the frequency and severity that the Veteran has stated for his flare-ups; however, records related to his treatment, if obtained would provide support for his statements and allow for a proper rating.  As VA cannot properly rate the Veteran's conditions without the outstanding records, the claim must be remanded to identify and obtain treatment records related to the Veteran's condition. 

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he provide the name and address of any VA or non-VA healthcare provider who has treated him for a respiratory condition since January 2009. 

2.  Obtain and associate with the Veteran's claims file any outstanding VA medical records identified by the Veteran.   

3.  After obtaining any necessary authorizations, make reasonable efforts to obtain any named non-VA records.  If the AOJ is unable to secure the records, or if it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, notify the Veteran and (a) identify the specific records that could not be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

4.  Thereafter, readjudicate the issue of entitlement to an initial disability rating in excess of 50 percent disabling for a service-connected respiratory condition.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

